Citation Nr: 1537740	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-09 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the appellant meets the basic eligibility requirements for nonservice connected death pension benefits. 


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran served on active duty from October 1940 to August 1941.  He was court martialed and awarded a bad conduct discharge, but his discharge was later upgraded to a general discharge.  The Veteran died in December 2010.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 decision of the Department of Veterans Affairs (VA) Management Center in Milwaukee, Wisconsin.  The case was certified to the Board by the Jackson, Mississippi Regional Office (VA).

The Appellant was scheduled for a Travel Board hearing in April 2015 but she failed to appear.


FINDINGS OF FACT

1.  The Veteran performed active military service from October 1940 to August 1941.

2.  The Veteran did not serve during a period of war.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if: (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 (2015) and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24 (2015).  See 38 C.F.R. § 3.3(b) (4).  Therefore, in order for the Appellant to prevail in this appeal, she first must satisfy this preliminary requirement that the Veteran have served during a wartime period, and not just during peacetime.

VA's determination of whether a veteran's service meets these threshold requirements is dependent upon service department records verifying the dates and character of a veteran's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  VA is bound by service department findings.  Spencer v. West, 13 Vet. App. 376, 380 (2000). 

The phrase period of war is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam Era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(f) (i).

Here, the Veteran completed more than 90 days of active service, but no part of his period of active service was completed during a period of war.  The Veteran's service personnel records, specifically his DD Form 214 show that he served on active duty from October 1940 to August 1941.  While the Appellant disputes that these dates are the correct dates of service for the Veteran, the Board is bound by the finding of the service department.  Spencer.

As noted, periods of wartime are defined by statute and regulation.  By regulation, the closest applicable wartime period to the Veteran's term of service was World War II.  World War II for VA pension purposes is defined as beginning on December 7, 1941 and ending on December 31, 1946.  38 C.F.R. § 3.2. Thus, the Veteran's service from October 1940 to August 1941 includes no service during a period defined as wartime.  38 C.F.R. § 3.2(f), (g), (h).  Since the Veteran did not have qualifying wartime service, the Appellant is not eligible under the law for any death pension benefit based on the Veteran's service.

This is a case where the law is dispositive.  The Veteran's service did not include wartime service, and the requirements for basic eligibility for VA nonservice-connected death pension benefits are not met.  Therefore, the Board must deny the appeal. 

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426   (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement). 

Statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149   (2001).

In the instant case, the determinative facts, i.e, whether the Veteran had wartime service, are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of nonservice-connected pension benefits.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

ORDER

Entitlement to nonservice connected death pension benefits is denied.



___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


